On appeal, appellant first contends that he did not need to
                   comply with NRS 147.040(1) because his legal malpractice claim would not
                   diminish the decedent's estate. See Bell Brand Ranches, Inc. v. First Nat'l
                   Bank of Nev., 91 Nev. 88, 91, 531 P.2d 471, 473 (1975). In particular,
                   appellant contends that his claim, if successful, would be paid from
                   proceeds of the decedent's professional liability insurance policy, which is
                   not part of the decedent's estate. Respondents, however, counter that the
                   insurance policy is subject to a $10,000 deductible, meaning that the first
                   $10,000 of a successful claim would be paid by the decedent's estate,
                   thereby diminishing the estate and requiring appellant to comply with
                   NRS 147.040(1). Respondents' argument is consistent with Nevada law,
                   see Bell Brand Ranches, 91 Nev. at 91, 531 P.2d at 472-73, and appellant
                   has not disputed the argument's factual accuracy either in district court or
                   on appeal. Accordingly, we conclude that the district court properly
                   determined that appellant was required to comply with NRS 147.040(1).
                   Wood, 121 Nev. at 729, 121 P.3d at 1029.
                               Appellant next contends that even if he needed to comply with
                   NRS 147.040(1), the district court erred in determining that appellant did
                   not satisfy NRS 147.040(3)'s exception for late-filed claims. We disagree.
                   By its terms, NRS 147.040(3) permits a claimant to file a late claim only
                   when "the claimant did not have notice as provided in NRS 155.020 or
                   actual notice of the administration of the estate." Even accepting
                   appellant's argument that he did not have notice as provided in NRS
                   155.020, appellant nevertheless had actual notice of the administration of
                   the estate. Id.   Specifically, it is undisputed that appellant knew of the
                   decedent's death by December 2010, which was sufficient to constitute



SUPREME   COUFtT
     OF
   NEVADA
                                                         2
(0) 1947A COO
                actual notice of the estate's administration. 1 See Bell Brand Ranches, 91
                Nev. at 92 n.3, 531 P.2d at 473 n.3 ("[Al late filing may be denied if the
                creditor has knowledge of the death of the decedent, for such knowledge
                charges him with duty of further inquiry."); Gardner Hotel Supply of
                Houston v. Estate of Clark, 83 Nev. 388, 392, 432 P.2d 495, 497 (1967)
                (same) Accordingly, we conclude that the district court properly
                dismissed appellant's complaint for failure to file a claim with the
                decedent's estate in compliance with NRS 147.040(1). We therefore
                            ORDER the judgment of the district court AFFIRMED.



                                                                                        J.




                                                                      eveare
                                                             Parraguirre


                                                         \                              J.
                                                             Saitta


                cc: Chief Judge, The Eighth Judicial District Court
                     Hon. Sally Loehrer, Senior Judge
                      Carolyn Worrell, Settlement Judge
                     Brent D. Percival
                     Lipson Neilson Cole Seltzer & Garin, P. C.
                     Eighth District Court Clerk

                      'It should further be noted that, at the time appellant's potential
                malpractice claim against the decedent accrued in December 2010,
                appellant still had roughly two months within which to file a claim with
                the decedent's estate. NRS 147.040(1).

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A